Citation Nr: 1103305	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active duty from May 1967 to May 1971.  He died 
in February 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue concerning service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death, was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty, nor was he a former 
prisoner of war who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.22 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf. See 38 
U.S.C.A. § 5103, 5103A, 5107 (West 2002).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

However, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the 
Court held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation (apparently this means purely legal questions). 
See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve 
on active duty during a period of war and was not eligible for 
non-service-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of the 
claim, the VCAA is not applicable).  See also VAOPGCPREC 5-2004 
(no duty to notify a claimant where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).

As discussed below, the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 is being denied because of 
the lack of legal merit.  Therefore, VA has no duty to notify or 
assist the appellant in conjunction with the claim.

Analysis

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner as if 
the death were service-connected. A "deceased veteran" is a 
veteran who dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of compensation, or for 
any reason (including receipt of military retired pay or 
correction of a rating after the veteran's death based on clear 
and unmistakable error) was not in receipt of but would have been 
entitled to receive compensation, at the time of death for 
service-connected disabilities rated totally disabling. The 
service-connected disabilities must have either been continuously 
rated totally disabling for 10 or more years immediately 
preceding death; continuously rated totally disabling for at 
least five years from the date of the veteran's separation from 
service; or the veteran must have been a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 1318. 
The total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2010); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).

In this matter, the Veteran was discharged from active service in 
May 1971, with no adjudications showing he had been rated as 100 
percent disabled for 5 years after service.  There is also no 
evidence showing, or allegations made, that he was a POW.  At the 
time of his February 2006 death, the Veteran is noted to have had 
a 100 percent rating based on total disability due to individual 
unemployability based on a service connected disability (TDIU) in 
effect since October 4, 1999, which is also the same effective 
date that an initial 70 percent rating for PTSD was granted by a 
November 2001 rating that granted service connection for this 
disability.  This total rating was in effect less than 10 years 
prior to the Veteran's death.

The Board notes that the Veteran did not file a notice of 
disagreement with the October 2002 rating decision that granted a 
TDIU evaluation effective from October 4, 1999.  That decision, 
therefore, is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2010) (a rating decision assigning a disability rating and 
effective date of award becomes final if not appealed, and the 
only basis for challenging the effective date is a motion to 
revise the decision based on CUE).  In that regard, no 
allegations have been raised that a clear and unmistakable error 
was made with regard to that rating decision, or any of the 
Veteran's earlier rating decisions.

Because he was not rated 100 percent disabled due to service-
connected disability for 10 or more years immediately preceding 
death or continuously rated totally disabled for at least five 
years from the date of his separation from service, the Board 
finds that the "totally disabling" requirement under 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the 
Veteran was not a former prisoner of war who died after September 
30, 1999.  Accordingly, the appellant's claim under 38 U.S.C.A. § 
1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Thus basic entitlement to DIC benefits under 1318 is not shown.  
The representative has conceded that entitlement to 1318 benefits 
is precluded for the Veteran having not met the basic criteria 
for entitlement.  

The Board notes that the issue concerning service connection for 
the cause of the Veteran's death remains on appeal and is 
addressed in the remand section below.  However, considering the 
above analysis, the ultimate determination regarding that issue 
will have no effect on the appellant's entitlement to § 1318 DIC 
benefits.  The appellant is not prejudiced by the Board's 
consideration of this issue at this time. See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Therefore, the claim for DIC pursuant to the provisions of 38 
U.S.C.A. § 1318 must be denied.


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that service connection should be granted 
for the cause of the Veteran's death.  To establish service 
connection for the cause of the Veteran's death, the evidence 
must show that disability incurred in or aggravated by service 
either caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause; or be etiologically related.

The contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in producing 
death; rather, it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).

After review of the evidence and contentions, the Board finds it 
is necessary to remand this matter for the purpose of obtaining a 
definitive medical opinion regarding the cause of the Veteran's 
death.  At the time of death, his lone service connected 
disabilities were PTSD and lumbosacral strain.  The appellant has 
alleged that his death is related to Agent Orange exposure and at 
the September 2007, it was pointed out that the Veteran had 
suffered some symptoms suggestive of diabetes, including needing 
insulin while hospitalized, having had his foot amputated and 
having neurological problems with his hands.  The appellant noted 
that at the time of his death he had claims for renal failure, 
sarcoidosis as well as the Agent Orange claim.  

A review of the records do show that the Veteran had been treated 
with insulin prior to his death, with a March 2009 doctor's note 
describing that the Veteran had unstable glucose levels during 
his hospital stay prior to his death.  An August 2007 letter 
drafted by a VA doctor indicated that his death may have possibly 
been linked to his Vietnam service and his service connected 
disability.  In view of this, the Board finds that VA's duty to 
assist requires that a medical opinion should be requested 
concerning the effect the Veteran's Vietnam service, which 
includes presumptive exposure to Agent Orange, had on the 
conditions that caused his death. 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and 
ask that she identify any additional evidence 
in support of her claim.  Any evidence 
identified and obtained should be added to 
the claims folder.  


2.  Thereafter, following the completion of 
the above, the AOJ should send the claims 
file to a VA health care provider for a 
medical opinion by an appropriate specialist 
to determine the cause of the Veteran's 
death.  The examiner is requested to review 
the pertinent medical records, and provide a 
written opinion as to the following.  

(a) whether it is as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's service- connected PTSD and/or 
lumbosacral strain caused or contributed 
substantially and materially to cause the 
Veteran's death. 

(b) whether it is as likely as not (i.e., at 
least a 50/50 probability) that the Veteran 
had a disease (to include diabetes) that is 
presumptive to Agent Orange exposure, and if 
so, whether such disease caused or 
contributed substantially and materially to 
cause the Veteran's death. 

(c) whether it is as likely as not (i.e., at 
least a 50/50 probability), that any disease 
deemed not presumptive to Agent Orange 
exposure but is found to have caused or 
contributed to the Veteran's death, had its 
onset in service or was related on a direct 
basis to any incidents (to include exposure 
to Agent Orange) taking place in service. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Following completion of the above 
development, the AOJ should readjudicate the 
appellant's claim.  If any benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence received.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to further 
develop the appellant's claims. The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


